    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 1 of 22




           IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


DISCOTHEQUE, INC. and THELMORE         *
JAMES LESTER, as Executor of           *
the Estate of James Thelmore           *
Lester, and Next of Kin,               *
                                                   CV 119-074
     Plaintiffs,

                                       *
           V.
                                       *


AUGUSTA-RICHMOND COUNTY,               *
GEORGIA, et al.,                       *
                                       *


      Defendants.                      *




                                 ORDER




    Presently before the Court is Defendants Augusta-Richmond

County, Georgia (''Augusta"), Mayor Hardie Davis, Jr., William

Fennoy, Dennis Williams, Mary Davis, Sammie Sias, Bobby Williams,

Ben Hasan, Sean Frantom, Brandon Garrett, Marion Williams, and

John Clarke's motion for summary judgment.         (Doc. 35.)     For the

following reasons. Defendants' motion is GRANTED.



                                I. BACKGROUND


A. The Lounges

     James Lester began operating Joker's Lounge in 1971 and

Discotheque Lounge in 1972 (the "Lounges").        (Defs.' Statement of

Undisputed Material Facts ("SUMF"), Doc. 35-2, ^ 1; Pis.' Resp. to

Defs.'   SUMF,   Doc.   39-1,    1   1.)   Plaintiff   Discotheque,      Inc.
       Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 2 of 22




(^^Discotheque") assumed ownership of the Lounges in 1981.                (Defs.'

SUMF, f 2.)        However, James Lester maintained the business tax

certificates for both businesses in his name.               (Id. SI 3.)

       On April 19, 2019, James Lester passed away, and Plaintiff

Thelmore James Lester was appointed as executor of his estate.

(Id. SISl 19-20.)         In his will, James Lester left all shares in

Discotheque to his granddaughter, Carolyn Johnson.                  (Id. SI 21.)

Ms. Johnson later transferred 25% of her shares in Discotheque to

her mother, January Rush.        (Id. SI 23.) On May 17, 2019, Plaintiffs

brought     suit   challenging     various    provisions     of    the    Augusta-

Richmond County Code (^^A.R.C.C.").              (See Doc. 39, at 1; Compl.,

Doc. 1.)       Plaintiffs assert that in light of James Lester's death,

they     are     unable    to   operate    the    Lounges    due    to     various
unconstitutional provisions of the A.R.C.C.

B. Procedural History

        Plaintiffs challenge four sections of the A.R.C.C. related to

the regulation of adult entertainment businesses: (1) the Adult
Licensing Code; (2) the Alcohol Code; (3) the Adult Zoning Code;

and (4) the Business Tax Code.            (See generally, Compl.)         On April
14, 2020, the         Court determined       Plaintiffs lack standing to

challenge the Alcohol Code and the Adult Zoning Code.                    (See Doc.

28.)     On September 16, 2020, Defendants filed the present motion
for summary judgment asking the Court to find the remaining
challenged provisions of the Adult Licensing Code and the Business
       Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 3 of 22




Tax    Code   constitutional.      (Doc.    35.)    Plaintiffs'    response    to

Defendants'      motion     for   summary    judgment    fails     to    address

Defendants' arguments regarding the Business Tax Code.                  (See Doc.

39.)     Thus, the Court deems Plaintiffs' claims as to the Business

Tax Code abandoned.        Jones v. Bank of Am., N.A., 564 F. App'x 432,

434 (11th Cir. 2014) ('MW]hen a party fails to respond to an

argument or otherwise address a claim, the Court deems such

argument or claim abandoned." (quoting Hudson v. Norfolk S. Ry.

Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001)).               Therefore, the

Court will only address Plaintiffs' challenges to provisions of

the Adult Licensing Code.^

C. The Adult Licensing Code

        Plaintiffs have two main challenges to the Adult Licensing

Code.     First, Plaintiffs contend certain provisions defining adult

entertainment establishments are overbroad and vague.                   (See Doc.

39, at 7-13.)        Second, Section 6-1-15 (the ^^Non-transferability

Provision")      does     not   survive    strict   scrutiny.     The    relevant

provisions are outlined below.

        1. Definitions


        (b) Adult dancing establishment. A business that
        features dancers displaying or exposing specified
        anatomical areas.




1 The specific provisions Plaintiffs challenge are in Ordinance 6607, Chapter
1: Adult Entertainment of Title 6: License and Business Regulations.     Ordinance
6607 was first adopted on April 1, 2003. (Defs.' SUMF, f 5; Pis.' Resp. to
Defs.' SUMF, 55.) Since then, it has been amended; however, the provisions at
issue have not changed.
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 4 of 22




    (g) Erotic dance establishment. A nightclub, theater or
    other establishment which features live performances by
    topless and/or bottomless dancers, go-go dancers,
    strippers   or  similar   entertainers,   where  such
    performances are distinguished or characterized by an
    emphasis on specified sexual activities or specified
    anatomical areas.


A.R.C.C. §§ 6-1-2(b), (g).

     2. Non-transferability Provision

     No adult entertainment establishment permit may be sold,
     transferred or assigned by a permittee, or by operation
     of law, to any other person or persons. Any such sale,
     transfer or assignment or attempted sale, transfer or
     assignment shall be deemed to constitute a voluntary
     surrender of such permit, and such permit shall
     thereafter      be    null    and      void    .    .    .     .

A.R.C.C. § 6-1-15.




                  II. STANDARD FOR SUMMARY JUDGMENT

     Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."        Fed. R. Civ. P. 56(a).       Facts are

"material" if they could "affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986), and a dispute is genuine "if the non[-]moving

party has produced evidence such that a reasonable factfinder could
return a verdict in its favor."          Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).              The Court

must view factual disputes in the light most favorable to the non-
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 5 of 22




moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor."      United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)

(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court may not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court

the basis for its motion by reference to materials in the record.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).        When the non-

movant bears the burden of proof at trial, as Plaintiffs do here,

the movant has two options as to how it can carry its initial

burden.   Id. at 1115-16.   The movant may demonstrate an absence of

evidence to support the nonmovant's case, or provide affirmative

evidence demonstrating the nonmovant's inability to prove its case

at trial.    Id.


     If the movant carries its initial burden, the non-movant must

"demonstrate that there is indeed a material issue of fact that

precludes summary judgment." Id.        The non-movant must tailor its
response to the method by which the movant carries its initial
burden. For example, if the movant presents evidence affirmatively

negating a material fact, the non-movant "must respond with

evidence sufficient to withstand a directed verdict motion at trial

on the material fact sought to be negated."         Fitzpatrick v. City
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 6 of 22




of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993). On the other hand,

if the movant shows an absence of evidence on a material fact, the

non-movant must either show that the record contains evidence that

was "overlooked or ignored" by the movant or "come forward with

additional evidence    sufficient to withstand         a   directed verdict

motion at trial based on the alleged evidentiary deficiency."            Id.

at 1116-17.   The non-movant cannot carry its burden by relying on

the pleadings or by repeating conclusory allegations contained in

the complaint.    See Morris v. Ross, 663 F.2d 1032, 1033-34 (11th

Cir. 1981).   Rather, the non-movant must respond with affidavits

or as otherwise provided by Federal Rule of Civil Procedure 56.

     In this action, the Clerk of Court provided all parties notice

of the motion for summary judgment, the right to file affidavits

or other materials in opposition, and the consequences of default.

(Doc. 36.)    For that reason, the notice requirements of Griffith

V. Wainwriqht, 772 F.2d 822, 825 (11th Cir. 1985), have been

satisfied.     The   time   for   filing   materials   in   opposition   has

expired, the issues have been thoroughly briefed, and the motion

is now ripe for consideration.



                                  III. DISCUSSION


     "The First Amendment, applicable to the States through the

Fourteenth Amendment, prohibits the enactment of laws ^abridging

the freedom of speech.'"      Reed v. Town of Gilbert, 576 U.S. 155,
      Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 7 of 22




163 (2015) (quoting U.S. Const, amend. I).            It is well established

that "nude dancing . . . is expressive conduct that is entitled to

some quantum of protection under the First Amendment[.]"               City of

Erie v. Pap^ s A.M., 529 U.S. 211, 284 (2000) (citation omitted).

However, "[t]he First Amendment does not immunize adult-oriented

businesses from regulations designed to protect public health,

safety, and general welfare." Tee & Bee, Inc. v. City of W. Allis,

936 F. Supp. 1479, 1485 (1996) (citing Young v. Am. Mini Theatres,

Inc., 427 U.S. 50, 62 (1976)).

       Plaintiffs   argue that Augusta's Adult Licensing Code is

unconstitutional in two ways: (1) the definitions regulating adult

entertainment establishments are overly broad and vague and (2)

the    Non-transferability       Provision     does    not   survive    strict

scrutiny.

A. Definitions


      "According to [the] First Amendment overbreadth doctrine, a

statute is facially invalid if it prohibits a substantial amount

of protected speech."^        United States v. Williams, 553 U.S. 285,


2 Plaintiffs assert they have standing to bring an overbreadth challenge under
Broadrick v. Oklahoma. 413 U.S. 601, 612 (1973) ("Litigants, therefore, are
permitted to challenge a statute not because their own rights of free expression
are violated, but because of a judicial prediction or assumption that the
statute's very existence may cause others not before the court to refrain from
constitutionally protected speech or expression."); see also Doran v. Salem
Inn, Inc., 422 U.S. 922, 933 (1975) ("We have previously held that even though
a statute or ordinance may be constitutionally applied to the activities of a
particular   defendant,   that defendant   may challenge it on    the basis of
overbreadth if it is so drawn as to sweep within its ambit protected speech or
expression of other persons not before the Court.").
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 8 of 22




292 (2008).    ''An ordinance is unconstitutionally overbroad 'when

lawmakers define the scope of a statute to reach both unprotected

expression as well as, at least potentially, protected speech.'"

Ward V. Cnty. of Orange, 217 F.3d 1350, 1355 (11th Cir. 2000)

(quoting Am. Booksellers v. Webb, 919 F.2d 1493, 1502 (11th Cir.

1990)).   However, "[t]he Supreme Court cautions that overbreadth

is 'strong medicine' to be used 'sparingly and only as a last

resort.'" Curves, LLC v. Spaldinq Cnty., 685 F.3d 1284, 1290 (11th

Cir. 2012) (quoting Broadrick, 413 U.S. at 613).

     "The first step in overbreadth analysis is to construe the

challenged statute[.]" Williams, 553 U.S. at 293. Next, the Court

must determine "whether the statute, as [the Court has] construed

it, criminalizes a substantial amount of protected expressive

activity." Id. at 297.       Plaintiffs cite multiple sections of the

A.R.C.C. in their Complaint and response to Defendants' motion for

summary   judgment.        However,   the   only     sections    Plaintiffs

specifically    argue     violate   the   First    Amendment    overbreadth

doctrine are Sections 6-1-2(b) and (g). Thus, the Court will limit

its discussion to those two sections.

     The A.R.C.C.       defines adult dancing establishment as "[a]

business that features dancers displaying or exposing specified

anatomical areas."      A.R.C.C. § 6-1-2(b).      Additionally, an "erotic

dance establishment" is defined as "[a] nightclub, theater or other

establishment which features live performances by topless and/or
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 9 of 22




bottomless   dancers,        go-go     dancers,     strippers   or   similar

entertainers,      where    such     performances    are   distinguished   or

characterized by an emphasis on specified sexual activities or

specified anatomical areas.''          A.R.C.C. § 6-l-2(g).       Plaintiffs

argue these definitions violate the First Amendment's overbreadth

doctrine because they lack ''temporal limitations" or exceptions

for "isolated instances of nudity" or mainstream performances.

(Doc. 39, at 9-13.)

     First, the Court begins with the definition of an erotic dance

establishment.      Plaintiffs argue that Augusta's definition of an

erotic dance establishment includes isolated instances of nudity

and "is nearly identical to provisions in other jurisdictions which

have been held unconstitutionally vague."             (Doc. 39, at 11 n.2.)

Specifically, Plaintiffs direct the Court to State v. Jones. 865

P.2d 138 (Ariz. Ct. App. 1993).             In Jones, the county defined

"Adult Live Entertainment Establishment" as "[a]n establishment

which   features    topless    or    bottomless     dancers, go-go dancers,

exotic dancers, strippers or similar entertainers."              Id. at 140.

The Arizona court found the phrase did "not define with reasonable

precision the dancing activity or degree of nudity necessary for

a special permit."         Id. at 141.     Additionally, it found "due to

the ambiguity of the ordinance, the targeted activity could embrace

classical ballet, modern dance, and Broadway-type performances."

Id. at 142. (internal quotations and citation omitted).
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 10 of 22




       Although the first half of Augusta's definition is identical

to the definition in Jones, Plaintiffs ignore the second half of

the definition which limits its application to live performances

^distinguished or characterized by an emphasis on specified sexual

activities       or    specified     anatomical          areas."           See      A.R.C.C.

§ 6-1-2(g).           For   a   business    to    qualify       as   an    erotic      dance

establishment, it is not enough for a serious artistic play or

ballet to include some incidental nudity.                  "[T]he live performance

of plays, operas, or ballets at theatres, concert halls, museums,

educational institutions, or similar establishments . . . do not

communicate an erotic message with an emphasis on specified sexual

activities or anatomical areas."                  Gravely v. Bacon, 429 S.E.2d

663,   664   (Ga.      1993)     (emphasis       added).        Although       an    express

^dainstream" exception may not be present, Augusta has included

limiting language in its definition of erotic dance establishment.

       Whether        Augusta's     definition           of     an        adult      dancing

establishment is overly broad is a closer question.                               The Court

agrees with Plaintiffs that, on its face, the definition may

include establishments that occasionally feature nude dancing.

Unlike    the     definition       of      erotic       dance    establishment,          the

definition of adult dancing establishment includes no limiting

language or exception within it.

       However,       ''courts    have     an     obligation         to    construe      the

challenged       provision       narrowly,       such    that    if       it   be    readily

                                            10
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 11 of 22




susceptible    to       a   narrowing    construction     that     would   make   it

constitutional, it will be upheld."                 Albanese Enters., Inc. v.

City of Jacksonville, No. 3:13-CV-1471, 2014 WL 585425, at *6 (M.D.

Fla. Feb. 14, 2014) (quoting Am. Booksellers, 919 F.2d at 1500)

(alterations adopted and internal quotation marks omitted).                   Here,

Defendants argue that Section 6-6-42 of the A.R.C.C. limits the

definitions in Section 6-1-2.            Section 6-6-42 states:

     Live adult entertainment means any dancing or other
     entertainment provided by one or more live male or
     females performing either nude or partially nude; wet
     tee-shirt or bathing suit contests; Chippendale's or
     similar shows; or similar contests or events featuring
     participation by either the audience or other                         non-
     professional performers in nude or partially                          nude
     states. Live adult entertainment as used in this section
     does not include dancers or other performers performing
     live     on    a       regular    basis   at    adult     entertainment
     establishments which are otherwise required to have a
     Business Tax Certificates.


A.R.C.C. § 6-6-42 (emphasis added).                 The Court agrees with this

assertion.    This provision provides a temporal limitation to adult

entertainment       establishments       by    limiting      the   definitions    in

Section 6-1-2 to performers performing live on a regular basis.

The Court finds this narrowing construction saves Section 6-1-

2(b).3

      Plaintiffs        also   argue    Section     6-1-2(b)   could   include "a

lounge showcasing modern music videos that occasionally feature an

exposed female breast."           (Doc. 39, at 10.)          The Court finds this



^ Section 6-6-42 also narrows the scope of Section 6-1-2(g).

                                          11
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 12 of 22




argument unpersuasive. A lounge that occasionally features a music

video    displaying    a    specified    anatomical     area   would    not    be

considered a 'Mancing establishment" that ^'features dancers" under

the plain reading of the ordinance.             And even so, ^Ma]n ordinance

is facially invalid under the First Amendment only if it is

^substantially      overbroad,    that    is,    its   application     would    be

unconstitutional in a substantial proportion of cases.'"                      Gen.

Video, Inc. v. Bd. of Cnty. Comm'rs of Sarasota Cnty., No. 8:04-

CV-2055, 2008 WL 11438314, at *12 (M.D. Fla. Sept. 16, 2008)

{quoting Aqan v. Vaughn, 119 F.3d 1538, 1542 (11th Cir. 1997)).

Plaintiffs have "not established that the application of [this

provision] would be unconstitutional in a substantial proportion

of cases."    Id.     Therefore, the Court finds Sections 6-1-2(b) and

(g) are not overly broad.

        Additionally, Plaintiffs argue the challenged provisions are

vague.     The vagueness doctrine "is an outgrowth . . . of the Due

Process Clause of the Fifth Amendment."                Williams, 553 U.S. at

304.     A court "should uphold [a vagueness] challenge only if the

enactment is impermissibly vague in all of its applications."

Vill. of Hoffman Ests. v. Flipside, Hoffman Ests., Inc., 455 U.S.

489, 495 (1982).           "We consider whether a statute is vague as

applied to the particular facts at issue, for ^a plaintiff who

engages in some conduct that is clearly proscribed cannot complain

of the vagueness of the law as applied to the conduct of others.'"

                                         12
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 13 of 22




Holder    v.   Humanitarian     L.    Project^    561   U.S.    1,   18-19   (2010)

(quoting Vill. of Hoffman Ests., 455 U.S. at 495) (alterations

adopted).      The Supreme Court ''[has] said that when a statute

'interferes with the right of free speech or of association, a

more stringent vagueness test should apply.'"                  Id. (quoting Vill.

of Hoffman Ests., 455 U.S. at 499)               However, "even to the extent

a heightened vagueness standard applies, a plaintiff whose speech

is clearly proscribed cannot raise a successful vagueness claim .

. . for lack of notice. And he certainly cannot do so based on the

speech of others."            at 20.      Further, "a plaintiff may have a

valid    overbreadth    claim    under     the    First    Amendment,      but   our

precedents make clear that a Fifth Amendment vagueness challenge

does not turn on whether a law applies to a substantial amount of

protected      expression.      Otherwise        the      doctrines     would     be

substantially redundant."            Id. (internal citations omitted).

        Plaintiffs have not advanced any real vagueness argument, and

the provisions Plaintiffs challenge clearly apply to the Lounges.

The Court finds the challenged provisions "provide[] a person of

ordinary intelligence fair notice of what is prohibited.                           •

(citing Williams, 553 U.S. at 304). "[P]erfect clarity and precise
guidance have never been required even of regulations that restrict
expressive activity." Williams, 553 U.S. at 304 (quoting Ward v.
Rock Against Racism, 491 U.S. 781, 794 (1989)).                   Thus, the Court

finds     Plaintiffs'    vagueness         challenge       is    without     merit.

                                         13
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 14 of 22




Defendants   are   entitled    to   summary   judgment   on    Plaintiffs'

overbreadth and vagueness claims.

B. Non-transferability Provision, A.R.C.C. § 6-1-15

    ''In analyzing . . . [an] ordinance under the First Amendment

it is critical to determine the appropriate level of scrutiny."

Clarkson v. Town of Florence, 198 F. Supp. 2d 997, 1005 (E.D. Wis.

2002) (citing Deida v. City of Milwaukee, 176 F. Supp. 2d 859, 864

(E.D. Wis. 2001)).    The Non-transferability Provision Plaintiffs

challenge "may appear to be content based because [it] target[s]

adult entertainment; so if we were applying general principles of

First Amendment law, the ordinances would be subjected to strict

scrutiny."    Flanigan's Enters., Inc. of Ga. v. City of Sandy

Springs ("Flanigan's II), 703 F. App'x 929, 933 (llth Cir. 2017)

(citation omitted).    However, "adult-entertainment ordinances are

not treated like other content-based regulations."            Id. (citation

omitted).     Under   the     secondary-effects    doctrine,     "[z]oning

ordinances that    regulate the conditions under         which sexually

oriented businesses may operate are evaluated as time, place, and

manner regulations, following a three-part test set forth by the

Supreme Court in [City of Renton v. Playtime Theatres, Inc., 475

U.S. 41 (1986)] and reaffirmed in [City of Los Angeles v. Alameda

Books, Inc., 535 U.S. 425, 434 (2002)]." Id. at 933 (quoting Peek-

A-Boo Lounge of Bradenton, Inc. v. Manatee Cnty. ("Peek-A-Boo II"),

630 F.3d 1346, 1354 (llth Cir. 2011)).


                                    14
    Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 15 of 22




       The three-part test outlined in Renton is as follows:

       First, a court determines whether a challenged zoning
       ordinance is an invalid total ban on any given type of
       adult-entertainment business activity or is instead a
       time, place, and manner regulation. Second, if the
       ordinance is a time, place, and manner regulation, the
       court    determines    whether     the   ordinance     should   be
       subjected to intermediate or strict scrutiny.       And
       third, if intermediate scrutiny applies, then the court
       assesses   whether    the   ordinance    serves    a   substantial
       government     interest      and      allows     for    reasonable
       alternative channels of communication.

Id. (citing Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee Cnty.

(^^Peek-A-Boo I^^), 337 F.3d 1251, 1264 (11th Cir. 2003)).

       Plaintiffs    argue   that    Reed     ^^fundamentally    changed"    the

analysis established by Renton, and thus the Non-transferability

Provision is subject to strict scrutiny.              (See Doc. 39, at 15-19.)

However, the Eleventh Circuit rejected that notion in Flanigan^ s

11.^        Flaniqan^s II, 703 F. App'x at 935 ("But significantly,

the majority opinion in Reed did not address the secondary-effects

doctrine.      For this reason alone, we cannot read Reed as abrogating

either the Supreme Court's or this Circuit's secondary-effects

precedents.").       Additionally, Plaintiffs argue that "[e]ven if
Renton survives Reed, it applies only to zoning ordinances.                 (Doc.

39, at 17 n.3.)        The Eleventh Circuit was unpersuaded by this
argument as well.        See Flanigan's II, 703 F. App'x at 925 n.5


^ "The Court's holding in Flanniqan's II is in accord with decisions from two
other federal appellate courts." WBY, Inc. v. City of Chamblee, No. 1:18-CV-
05748, 2021 WL 3005379, at *8 (N.D. Ga. July 15, 2021) (citing Free Speech
Coal., Inc. V. U.S. Att'yGen., 825 F.3d 149, 161 (3d Cir. 2016) and BBL, Inc.
V. City of Angola, 809 F.3d 317, 326 n.l (7th Cir. 2015)).

                                        15
       Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 16 of 22




(^^Plaintiffs argue that some of the ordinances they challenge are

not zoning ordinances but rather content-based ordinances of other

varieties that are therefore subject to strict scrutiny.                         We are

unpersuaded that Plaintiffs' zoning/non-zoning dichotomy has legal

force when the ordinances in question clearly were designed to

combat the adverse secondary effects of adult entertainment.").

Thus, the Court will analyze the Non-transferability Provision

pursuant to the Renton test.

        The    Non-transferability      Provision       is   not   a    total ban    on

protected, expressive conduct; instead, it is a time, place, and

manner restriction.           Therefore, whether the Non-transferability

Provision is subject to strict or intermediate scrutiny depends

^^on     the    government's     interest     in    enacting       the       challenged

ordinance."        Id. at 925.     ''If the government sought to restrict

the adult-entertainment-related speech because of the speech's

content,       then   the   ordinance    must      be   evaluated        under   strict

scrutiny."       Id. (citation omitted).

        However, "if the government intended to combat the 'secondary

effects' of adult entertainment in the surrounding community-i.e.,

increased        crime,     decreased   property        values,        etc.—then    the

ordinance is held to intermediate scrutiny."                           Id.    (citation

omitted).       Augusta's "burden for 'establishing this purpose is not

high.'"        WBY, Inc., 2021 WL 3005379, at *5 (quoting Zibtluda, LLC

V. Gwinnett Cnty., Ga. ex rel. Bd. of Comm'rs of Gwinnett Cnty.,

                                         16
      Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 17 of 22




411 F.3d      1278, 1285 (11th Cir. 2005)).                ''As explained by the

Eleventh Circuit, the Supreme Court in Renton ^looked no further

than    the   ordinance       itself,   which    recited    as   its    purpose      the

protection and preservation of the quality of life in the city.'"

Id.     Here, Augusta has established that its purpose in enacting

Title 6, Chapter 1 of the A.R.C.C.,                 which includes the            Non-

transferability Provision, was to combat the negative secondary

effects of adult entertainment in the community.                        See A.R.C.C.

§ 6-1-1 (outlining findings and public purpose of Title 6, Chapter

1).      Thus,    the    Non-transferability        Provision      is    subject      to

intermediate scrutiny.

       Under intermediate scrutiny, an ordinance will "be upheld so

long as the city . . . [can] show[] that its ordinance was designed

to serve a substantial government interest and that reasonable

alternative avenues of communication remained available."                     Alameda

Books,     535    U.S.   at    434; Lady    J.   Lingerie,       Inc.    v.   City    of

Jacksonville, 176 F.3d 1358, 1361 (1999) ("Most zoning ordinances

easily     meet    these      standards[.]").        "Combating         the   harmful

secondary effects of adult businesses, such as increased crime and

neighborhood blight, is a substantial government interest."                       Lady

J. Lingerie, 176 F.3d at 1361 (citing Renton, 475 U.S. at 50-52);

WHY, Inc., 2021 WL 3005379, at *6 ("It has been by now clearly

established that reducing the secondary effects associated with

adult businesses is a substantial government interest ^that must

                                          17
      Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 18 of 22




be accorded high respect.'" {quoting Daytona Grand, Inc. v. City

of Daytona Beach, 490 F.3d 860, 873-74 (11th Cir. 2007)).                    Under

the Eleventh Circuit's burden-shifting framework;

       In   determining   whether   the   ordinance   [survives
       intermediate scrutiny], the county . . . first bears the
       initial burden of producing the evidence that it has
       relied   on   to   reach   the   conclusion   that the    ordinance
       furthers its interest in reducing secondary effects. If
       the governmental entity has produced evidence that it
       reasonably believed to be relevant to its rationale for
       enacting the ordinance, then the burden shifts to the
       plaintiff to cast direct doubt on this rationale, either
       by showing that the evidence does not support its
       rationale or by producing evidence disputing the local
       government's factual findings. If the plaintiff sustains
       its burden, the burden shifts back to the government to
       supplement the record with evidence renewing support for
       a theory that justifies the ordinance.

Peek-A-Boo II, 630 F.3d at 1355 (internal citations and quotation

marks omitted).

       Augusta may satisfy its burden with ''very little evidence."

Id.    Augusta "is not required to 'conduct new studies or produce
evidence independent of that already generated by other cities, so

long as whatever evidence [it relied] upon is reasonably believed
to be relevant to the problem that [the challenged ordinance]

addresses[.]'"       Id. (quoting Renton, 475 U.S. at 51-52).               Augusta

relied on its experience within the county^ and with neighboring

counties, studies conducted by various cities, and federal case

law when enacting Title 6, Chapter 1 of the A.R.C.C.                See A.R.C.C.



5 Augusta's County Commissioners also considered testimony from Gregory Smith
of the Richmond County Sheriff's Office.       (See Doc. 35-5, at 45-46.)

                                          18
      Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 19 of 22



§ 6-1-1.     On that basis, the Court finds Augusta ''has articulated

a substantial government interest and permits adequate alternative

channels of communication."^            WBY, Inc., 2021 WL 3005379, at *6.

Moreover, Plaintiffs raise no objection to the evidence relied on

by    Augusta.      Thus,   the    Non-transferability       Provision   passes

constitutional muster under the Renton framework.


       Plaintiffs argue in the alternative that "if strict scrutiny

does not apply, the ordinances at issue here cannot survive review

under Alameda Books" because "they fail to leave the quantity and

accessibility of speech substantially intact."               (Doc. 39, at 19.)

However,     the   Eleventh     Circuit    rejected   the   same   argument   in

Flaniqan^s II and declined to adopt the "proportionality test"

articulated by Justice Kennedy in his Almeda Brooks concurrence.

Flaniqan^s II, 703 F. App'x at 937 ("We therefore decline to adopt

Justice Kennedy's proportionality test."); see also WBY, Inc.,

2021 WL 3005379, at *6 ("Like [the plaintiff's] argument regarding

the     effect     of   Reed,     its     reliance    on    Justice   Kennedy's

proportionality test runs headlong into a threshold obstacle: it

too has been considered and rejected by the Eleventh Circuit.").

The Court finds no reason to depart from the Eleventh Circuit's



6 Plaintiffs argue that they "will lose their adult entertainment businesses at
their locations." (Doc. 39, at 21.) However, the Court only need to determine
whether the ordinance "leaves open reasonable alternative avenues of expression;
it does not guarantee that the plaintiffs will be able to operate in their
present locations." Lady J. Lingerie, 175 F.3d at 1365-66. As Defendants
argue, the Non-transferability Provision does not limit Plaintiffs from applying
for an adult entertainment permit.

                                          19
      Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 20 of 22




decision       in   Flanigan^s    II.      Thus,    Defendants    are    entitled to

summary judgment on Plaintiffs' First Amendment free speech claim

regarding the Non-transferability Provision.

       Plaintiffs       also    argue     the   Non-transferability        Provision

violates their free speech rights under the Georgia Constitution.

As Plaintiffs note, ''the Georgia Supreme Court has held that the

Georgia     Constitution        requires    a     'city   to   narrowly    draw   its

regulations to suppress no more speech than is necessary to achieve

the city's goals.'" Camp Legal Def. Fund, Inc. v. City of Atlanta,

No. 1:13-CV-01258, 2014 WL 12013433, at *7 (N.D. Ga. June 6, 2014)

{quoting Statesboro Publ'g Co. v. City of Sylvania, 516 S.E.2d

296, 299 (Ga. 1999)).            "Based on this language, it would appear

Georgia's constitutional protection of free speech is broader than

the protection afforded by the First Amendment."                     Id.    However,

two    months       after    Statesboro,    the    Georgia     Supreme    Court   held

"Georgia's constitutional free speech provision does not confer

any greater free speech right than that protected by the First

Amendment[.]"         Cahill v. Cobb Place Assocs., 519 S.E.2d 449, 450

(Ga. 1999).          "The Georgia Supreme Court . . . recognized this

apparent contradiction [in Grady v. Unified Gov't of Athens-Clarke

Cnty., 715 S.E.2d 148, 151 (Ga. 2011)]."                   Camp Legal Def. Fund,

Inc., 2014 WL 12013433, at *8.              However, since the regulations at

issue     in    Grady       "survive[d]    review    under     either    the   'least

restrictive' or 'narrowly tailored' tests, the Georgia Supreme

                                           20
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 21 of 22



Court left    ^further consideration of this important issue for a

future case.'"     Id.   {citation omitted).

     The Court finds the Non-transferability Provision survives

the ''least restrictive" test as well.          Plaintiffs' argument that

the Non-transferability Provision "terminates" adult entertainment

establishments is simply not true.          It merely requires that each

owner of an adult entertainment business apply for its own permit.''

Plaintiffs' real issue seems to be with Augusta's Zoning Code,

which the Court previously determined Plaintiffs lack standing to

challenge.    Thus, Defendants are also entitled to summary judgment

on Plaintiffs' claim under the Georgia Constitution.

     Finally, Plaintiffs argue the Non-transferability Provision

violates substantive due process under the Georgia Constitution.

(Doc. 39, at 30-31.)      First, the Court has already determined this

provision is content-neutral and subject to intermediate scrutiny-

which it passes.     Further, as Defendants argue. Plaintiffs have no

vested interest in James Lester's permit.          See Goldrush II v. City

of Marietta, 482 S.E.2d 347 (Ga. 1997) (discussing vested property

rights). Thus, the Non-transferability Provision does not violate

substantive due process and         Defendants are entitled to summary

judgment.




  "Legislation which defines the qualifications for one who engages in an
occupation or profession affecting the public health, safety, morals or welfare
is a proper exercise of the police power." Airport Book Store, Inc. v. Jackson,
248 S.E.2d 623, 628 (Ga. 1978).

                                      21
   Case 1:19-cv-00074-JRH-BKE Document 50 Filed 09/13/21 Page 22 of 22




                               IV.   CONCLUSION


        For the reasons stated above, Defendants' motion for summary

judgment (Doc. 35) is GRANTED.           The Clerk is directed to ENTER

JUDGMENT    in   favor   of   DEFENDANTS,   TERMINATE   all    other   pending

motions, if any, and CLOSE this case.             As a result of granting

Defendants' motion for summary judgment, the Court's injunction

issued on April 14, 2020 is now LIFTED.           (Doc. 28.)

     ORDER ENTERED at Augusta, Georgia, thi               day of September,

2021.



                                     J. PAmAL'-nALL, CHJ«F JUDGE'
                                     UNITED States district court
                                            IN   DISTRICT OF GEORGIA




                                       22
